Title: [Diary entry: 23 August 1786]
From: Washington, George
To: 

Wednesday 23d. Mercury at 72 in the morning—86 at Noon and 84 at Night. Quite calm and exceedingly Sultry. Very clear. Rid to my Plantations at Muddy hole, dogue run and Ferry—also to the Mill.  Colo. Humphreys went away to day to take the stage at Alexandria for the No. Ward. Mr. & Mrs. Fendall—Mr. Charles Lee Miss Flora & Miss Nancy Lee—Miss Countee & Hariot Washington came here to Dinner—all of whom went away after it, except the 4 last named. Having wed the Carrots & thinned the Turnips at Muddy hole I directed the People to sow some wheat in the cut adjoining the middle one which had been put into brine.